Order, Supreme Court, Bronx County (Patricia Anne Williams, J.), entered May 15, 2008, which, in this action for personal injuries sustained when infant plaintiff was struck in the face by a baseball on public school grounds, to the extent appealed from, as limited by the briefs, upon reargument, adhered to its prior order, entered August 17, 2006, denying the City’s cross motion to dismiss the complaint and/or for summary judgment, and which, inter alia, granted plaintiffs’ cross motion to strike the City’s answer, unanimously reversed, on the law, without costs, the cross motion to dismiss granted and the cross motion to strike the answer denied. The Clerk is directed to enter judgment in favor of defendant City dismissing the complaint as against it.
The complaint is dismissed against the City, since it is not a proper party to this action (see Corzino v City of New York, 56 AD3d 370 [2008]; Bailey v City of New York, 55 AD3d 426 [2008]; Perez v City of New York, 41 AD3d 378 [2007], lv denied 10 NY3d 708 [2008]).
In view of the foregoing, we need not address the parties’ remaining arguments for affirmative relief. Concur—Mazzarelli, J.E, Sweeny, DeGrasse, Freedman and Abdus-Salaam, JJ.